EXHIBIT 10.5

AMENDMENT TO EMPLOYMENT AGREEMENT OF AARON GORDON

 

This (“Amendment”) is dated August 30, 2016, (“Effective Date”) to the
Employment Agreement dated as of January 4, 2016, by and between LM Funding
America, Inc., Delaware incorporated corporation (the “Company”), and Aaron
Gordon (“Executive”).

WHEREAS: Executive has agreed to reduce his or her cash Salary compensation from
the original agreed upon amount pro-rata, commencing on the effective date of
this Amendment and continuing thereafter for the duration of the term of the
original Employment Agreement at the request of the Board of Directors. This
reduction is in connection with cost saving measures and a general reduction of
salaries to the Company’s senior management.

NOW THEREFORE: Section 3(a) of the Employment Agreement, titled, “Compensation”
is deleted in its entirety and hereby substituted with the following, to read:

(a)The Company agrees to pay to Executive a salary in cash (the “Salary”), as
compensation for the services to be performed by Executive, at the rate of
$125,000 $112,500 per calendar year, paid in accordance with the Company’s
customary payroll procedures and subject to applicable withholding. During the
Term, the Board shall have the right to increase, but not decrease, the Salary,
except the Board may decrease the Salary in connection with a base salary
decrease that is generally applicable to all members of the Company’s senior
management. Without limiting the generality of the foregoing, Executive will be
eligible for additional annual salary merit increases during the Term beginning
in 2017 based on the evaluation of Executive’s performance as determined by the
Board in its sole discretion. Executive’s salary as in effect from time to time
shall constitute the “Salary” for purposes of this Agreement.  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.  

LM FUNDING AMERICA, INC.

By: /s/ Bruce M. Rodgers

      Bruce M. Rodgers, Chief Executive Officer

 

EXECUTIVE

/s/ Aaron Gordon

Aaron Gordon

 

 